DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “An image processing apparatus, comprising: a transceiver configured to…; a controller configured to …” i.e., Fig. 4 Unit 200 specifically define the means i.e., image processing apparatus Unit 231 having a controller 231b and transceiver 231a where Page 10 L 3-9 disclose the vehicle may include an image processing apparatus 230.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20, 23-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. Pub. No. US 20190035091 A1 in view of Taine et al. Pub. No. US 20180152667 A1.
	Regarding Claim 1,  Bi teaches an image processing apparatus (Fig. 1), comprising: 
	a transceiver (Fig. 1 Unit 132, transmitter) configured to communicate with a vehicle (Para 28, the device 102 may include or be included in a playback device, such as computer, a laptop, a mobile device, a vehicle, or a server i.e., communicate with a vehicle) and receive first and second original frames of images (Para 129, The device 102 may be configured to receive video content 140 (e.g., a video sequence), such as one or more image frames including image data i.e., receives first and second original frames of image) obtained by an image acquisition device (Para 66 and Fig. 2 system 200 includes the summary frame generator 120 of FIG. 1A having image frame 240 that obtain image frame 241-246 i.e., obtained by an image acquisition device) image frame  (fig. 2 and Para 66 frame 241-246, The image frames 240 may include a sequence of image frames) at set time intervals (Para 69, The event detector 212 may be configured to detect a beginning and an end of a motion event based on the image frames 240. A period of time between the beginning and the end may be referred to as a motion event period i.e., at set time interval); and 
	a controller (Para 67, summary frame generator 120 may include a background generator 210, an event detector 212, a key frame selector 214, and a combiner 228 i.e., a controller) configured to confirm the same pixels between the received first original frame and second original frame (Para 70, the event detector 212 may detect motion in the image frames 240 using background subtraction. Background subtraction is an image processing technique in which a difference is determined between a first particular frame (of the image frames 240) and a reference frame, which may be referred to as a background image or a background model (e.g., the background model 230). The difference between the first particular frame and a first background image may be associated with at least one foreground object, sometimes referred to as a blob or a foreground blob i.e., to confirm the same pixels between the received first original frame and second original frame).
	Bi teaches that summary frame generator 120 may include a background generator 210, an event detector 212, a key frame selector 214, and a combiner 228 which can be refer to as  controller to confirm the same pixels between the received first original frame and second original frame, obtain a key frame including the confirmed same pixels, confirm pixels different from pixels of the received first original frame among the pixels of the received second original frame, obtain a delta frame including the confirmed different pixels as shown in Fig. 2 and Para 67) and teaches that the video encoder 176 may encode the summary frame to generate compressed data 177, such as a compressed summary frame. The transmitter 184 may receive the compressed data 177 and may provide transmitted compressed data 185 (e.g., a transmitted compressed summary frame) to another device (Para 60)  but does not specifically teaches 
	obtain a key frame including the confirmed same pixels, 
	confirm pixels different from pixels of the received first original frame among the pixels of the received second original frame, obtain a delta frame including the confirmed different pixels, and 
	compress and store the key frame and the delta frame, respectively.
	However, in the same field of endeavor, Taine teaches 
	confirm the same pixel between the received first original frame and the second original frame (Para 111-112 and Fig. 6B Step 624, the system may assign or retrieve a key frame associated with the video frames. For example, if the system is configured to record a key frame every n number of seconds or frames i.e., first original frame and the second original frame, then the system may determine whether the current frame is the n.sup.th frame or the number of elapsed seconds since the last key frame was captured corresponds to n. If the currently-processed frame is determined to be a key frame, then the system may skip to block 636 and transmit the frame in its entirety. On the other hand, if the frame is not the key frame, then the system may retrieve the most recent key frame and/or delta frame transmitted i.e., confirm the same pixel between the received first original frame and the second original frame)
	obtain a key frame including the confirmed same pixels (Fig. 6A and 6B and Para 106, The key frames 612 represent index frames and include the full information contained in the originally captured frame. In this example, the key frame 612 includes the full content of the first frame 602 from the original video 600 i.e., obtain a key frame including the confirmed same pixels), 
	confirm pixels different from pixels of the received first original frame among the pixels of the received second original frame(Para 104 and 113 and fig. 6A and 6B step 626, the system may determine any differences between the current frame and the key frame i.e., confirm pixels different from pixels of the received first original frame among the pixels of the received second original frame), obtain a delta frame including the confirmed different pixels (Para 113 and Fig. 6A and 6B step 628, Areas of the currently processed frame that correspond to uncaptured differences may be collected together and used to generate a delta frame at block 628), and 
	compress and store the key frame and the delta frame, respectively (Para 105, compression techniques employ the idea of a “key frame” and a “delta frame” in order to reduce the size of the video when it is transmitted or stored i.e., compress and store the key frame and the delta frame, respectively).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine so as to conserve resources when transmitting delta frame  (See Taine Para 34).
	Regarding Claim 2, Bi does not specifically teaches wherein the controller is configured to restore the stored key frame and delta frame in response to receiving a display command from the transceiver, synthesize the restored key frame and the delta frame and transmit the synthesized key frame and delta frame to the display.
	However, in the same field of endeavor, Taine teaches When it comes time to transition from the first frame 602 to the second frame 604, the system retrieves the key frame 612 and applies the changes as defined in the delta frame 614. The resultant frame becomes the new base, and the next delta frame define changes to be made to this new base frame. Depending on the particular algorithm employed, a new key frame including all the information of the original video frame may be transmitted at predetermined intervals (e.g., every five seconds) (Para 107).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine so as to conserve resources when transmitting delta frame  (See Taine Para 34).

	Regarding Claim 3,  Bi teaches wherein the controller is configured to restore using a linear interpolation method when performing the restoration (Para 77).
Regarding Claim 4,  Bi teaches wherein, in response to receiving a display command from the transceiver while a plurality of delta frames are stored, the controller is configured to restore the stored key frame and the plurality of delta frames, respectively, and overlap the restored plurality of delta frames with the restored key frame (Para 34).
Regarding Claim 5,  Bi teaches wherein the controller is configured to confirm a position information of the pixels of the plurality of delta frames and determine a position for overlap based on the confirmed position information of pixels for each of the plurality of delta frames (Para 34).
Regarding Claim 6, Bi does not specifically teaches wherein, in response to receiving a selection signal of any one delta frame from the transceiver, the controller is configured to display the any one delta frame differently from remaining delta frame among the plurality of delta frames.
	However, in the same field of endeavor, Taine teaches he user to which the background is to be applied may be presented with an interface allowing the user to select a particular background for application. In other embodiments, the background may be selected contextually, or contextual options may be presented to users for selection. For example, if the participants in the video call are currently talking about a basketball game, the background may be replaced with a basketball court. If the users are discussing a movie, the users may be placed inside a scene from the movie (or from the same genre of movies). If the users are discussing a band, the users may be placed in front of a background including footage of the band's concert. At block 714, the system may determine whether variable content is associated with the selected background. For example, backgrounds may include metadata flags that identify if and where variable content is located. In other embodiments, the background may include areas having a characteristic associated with variable content, such as a particular color applied over a certain area (Para 127-128).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine so that the background of the video can be modified thus displaying different custom background based on different content (See Taine Para 129).
	Regarding Claim 7, Bi does not specifically teaches wherein, in response to receiving a selection signal of any one delta frame from the transceiver, the controller is configured to synthesize only the one delta frame among the plurality of delta frames with the key frame and display the one delta frame.
	However, in the same field of endeavor, Taine teaches the system may select content to be applied in the locations occupied by the variable content. For example, a library of variable content may be accessible to the client device (e.g., locally, or on a server facilitating the video call). The variable content may include promotional content associated with an advertiser. The system may access user preferences or characteristics (e.g., user information associated with a social networking graph), and may select content based on the user's preferences or characteristics (Para 129).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine so that the background of the video can be modified thus displaying different custom background based on different content (See Taine Para 129).
	Regarding Claim 8,  Bi teaches wherein the controller is configured to match time information obtained by the received second original frame with the delta frame and store the matched time information (para 125).
	Regarding Claim 9,  Bi teaches wherein, in response to receiving environmental information from the transceiver, the controller is configured to adjust at least one of brightness and color of the first and second original frames based on the received environmental information, and wherein the environmental information includes at least one of current time information, weather information, season information, and illumination information (Para 35).
	Regarding Claim 10,  Bi teaches a control method of an image processing apparatus (Fig. 1), comprising: 
	receiving, by a controller, an original frame for an image obtained by the image acquisition device (Fig. 1 and 2 and Para 50, he device information 172 may be associated with one or more devices coupled (e.g., communicatively coupled) to the camera 162. Each of the one or more devices may be configured to receive data from the camera 162. For example a first device of the one or more devices may be remotely located from the camera 162 and configured to receive, from the camera 162, the video content 167, one or more summary frames) at a set time interval (Para 69, The event detector 212 may be configured to detect a beginning and an end of a motion event based on the image frames 240. A period of time between the beginning and the end may be referred to as a motion event period i.e., at set time interval).
	Bi teaches that summary frame generator 120 may include a background generator 210, an event detector 212, a key frame selector 214, and a combiner 228 which can be refer to as  controller to confirm the same pixels between the received first original frame and second original frame, obtain a key frame including the confirmed same pixels, confirm pixels different from pixels of the received first original frame among the pixels of the received second original frame, obtain a delta frame including the confirmed different pixels as shown in Fig. 2 and Para 67) and teaches that the video encoder 176 may encode the summary frame to generate compressed data 177, such as a compressed summary frame. The transmitter 184 may receive the compressed data 177 and may provide transmitted compressed data 185 (e.g., a transmitted compressed summary frame) to another device (Para 60) .
	Bi does not specifically teaches 
	obtaining, by the controller, a key frame having the same pixel with each other by comparing a plurality of original frames received at the set time interval; 
	obtaining, by the controller, a plurality of delta frames having pixels different from the reference original frame from the remaining original frames by comparing each of the reference original frame and remaining original frames among the plurality of frames; 
compressing and storing, by the controller, the key frame and the plurality of delta frames, respectively; 
restoring, by the controller, the stored key frame and the stored plurality of delta  frames in response to receiving a display command by user input; and 
	synthesizing, by the controller, the restored key frame and the restored plurality of delta frames and displaying the frames through a display.
	However, in the same field of endeavor, Taine teaches 
	obtaining, by the controller, a key frame having the same pixel (Fig. 6A and 6B and Para 106, The key frames 612 represent index frames and include the full information contained in the originally captured frame. In this example, the key frame 612 includes the full content of the first frame 602 from the original video 600) with each other by comparing a plurality of original frames received at the set time interval; 
	obtaining, by the controller, a plurality of delta frames having pixels different from the reference original frame from the remaining original frames (Para 113 and Fig. 6A and 6B step 628, Areas of the currently processed frame that correspond to uncaptured differences may be collected together and used to generate a delta frame at block 628) by comparing each of the reference original frame and remaining original frames among the plurality of frames (Para 104 and 113 and fig. 6A and 6B step 626, the system may determine any differences between the current frame and the key frame i.e., confirm pixels different from pixels of the received first original frame among the pixels of the received second original frame); 
	compressing and storing, by the controller, the key frame and the plurality of delta frames, respectively (Para 105, compression techniques employ the idea of a “key frame” and a “delta frame” in order to reduce the size of the video when it is transmitted or stored i.e., compress and store the key frame and the delta frame, respectively); 
restoring, by the controller, the stored key frame and the stored plurality of delta  frames in response to receiving a display  (Para 38, The client may recognize the control signal and, in response, apply the background. If the background was provided with the control signal, the provided background may be applied by displaying the background at any portion of an associated video frame that does not correspond to a face. If a background identifier was provided with the control signal, then the client device or server may retrieve a corresponding background from a background library and apply the background by displaying the background at any portion of an associated video frame) command by user input(Para 137, The input devices 812 may include, for example, microphones, keyboards, cameras, electronic pens, touch screens, and other devices for receiving inputs including message data, requests, commands, user interface interactions, selections, and other types of input); and 
	synthesizing, by the controller, the restored key frame and the restored plurality of delta frames and displaying the frames through a display (Para 10, when it comes time to transition from the first frame 602 to the second frame 604, the system retrieves the key frame 612 and applies the changes as defined in the delta frame 614. The resultant frame becomes the new base, and the next delta frame define changes to be made to this new base frame. Depending on the particular algorithm employed, a new key frame including all the information of the original video frame may be transmitted at predetermined intervals (e.g., every five seconds) ). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine so as to conserve resources when transmitting delta frame  (See Taine Para 34).
	Regarding Claim 11,  Bi teaches wherein the compressing and storing the plurality of delta frames includes: confirming, by the controller, original frames corresponding to each of the plurality of delta frames; confirming, by the controller, each time information in which the confirmed original frames are obtained; and matching and storing, by the controller, the plurality of delta frames and the respective confirmed time information (Para 69).
	Regarding Claim 12,  Bi teaches wherein the synthesizing the restored key frame and the restored plurality of delta frames includes: displaying, by the controller, time information stored by matching with the plurality of delta frames, together (Para 157).
	Regarding Claim 13,  Bi teaches further comprising: in response to receiving a user selection for any one time information by the user input, displaying, by the controller, a delta frame having the selected time information differently from remaining delta frame (Para 157).
	Regarding Claim 14,  Bi teaches further comprising: in response to receiving a user selection for any one time information by the user input, displaying, by the controller, only the delta frame having the selected time information (Para 157)
	Regarding Claim 15,  Bi teaches wherein the compressing and storing the  plurality of delta frames includes: confirming, by the controller, a position information of the pixels of the plurality of delta frames, respectively; and storing, by the controller, a position information of pixels for each of the plurality of delta frames (Para 158).
	Regarding Claim 16, Bi does not specifically teaches wherein the synthesizing the restored key frame and the restored plurality of delta frames includes: synthesizing, by the controller, the plurality of delta frames into the key frame based on position information of pixels for each of the plurality of delta frames.
	However, in the same field of endeavor, Taine teaches he user to which the background is to be applied may be presented with an interface allowing the user to select a particular background for application. In other embodiments, the background may be selected contextually, or contextual options may be presented to users for selection. For example, if the participants in the video call are currently talking about a basketball game, the background may be replaced with a basketball court. If the users are discussing a movie, the users may be placed inside a scene from the movie (or from the same genre of movies). If the users are discussing a band, the users may be placed in front of a background including footage of the band's concert. At block 714, the system may determine whether variable content is associated with the selected background. For example, backgrounds may include metadata flags that identify if and where variable content is located. In other embodiments, the background may include areas having a characteristic associated with variable content, such as a particular color applied over a certain area (Para 127-128).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine so that the background of the video can be modified thus displaying different custom background based on different content (See Taine Para 129).
	Regarding Claim 17,  Bi teaches further comprising: in response to receiving environmental information from the transceiver, adjusting, by the controller, at least one of brightness and color of the plurality of original frames based on the received environmental information, wherein the environmental information includes at least one of current time information, weather information, season information, and illumination information (Para 35).
	Regarding Claim 18, it has been rejected for the same reasons as claim 1 and further Bi teaches an image acquisition device at a set time interval in the parking state Para 95, a user of the summary frame generator 120 can define a no parking zone in a scene of a street view (corresponding to a background) that is captured by a capture unit, such as a camera. An event of illegal parking in the no parking zone can be detected when a car is detected in the no parking zone and a driver has left the car).
	Regarding Claim 19, Bi does not specifically teaches further comprising: an input device; and a display, and wherein, in response to receiving a display command from the input device, the image processing apparatus is configured to restore a key frame and a plurality of delta frames stored in the storage device, synthesize the restored key frame and the restored plurality of delta frames and display the frames through the display.
	However, in the same field of endeavor, Taine teaches when it comes time to transition from the first frame 602 to the second frame 604, the system retrieves the key frame 612 and applies the changes as defined in the delta frame 614. The resultant frame becomes the new base, and the next delta frame define changes to be made to this new base frame. Depending on the particular algorithm employed, a new key frame including all the information of the original video frame may be transmitted at predetermined intervals (e.g., every five seconds) (Para 107).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine so that the background of the video can be modified thus displaying different custom background based on different content (See Taine Para 129).
	Regarding Claim 20,  Bi teaches wherein the image processing apparatus is configured to confirm original frames corresponding to each of the plurality of delta frames, confirm each time information in which the confirmed original frames are obtained, match and store the plurality of delta frames and the respective confirmed time information, and in response to receiving the display command, display time information corresponding to the plurality of delta frames together with the restored key frame and the restored plurality of delta frames (Para 157).
	Regarding Claim 23, it has been rejected for the same reasons as claim 1 and further Tiane teaches wherein, in response to receiving a playback command from the transceiver while a plurality of delta frames are stored, the controller is configured to restore the stored key frame and the plurality of delta frames, respectively, and simultaneously play the restored plurality of delta frames in the restored key frame (Para 107, when it comes time to transition from the first frame 602 to the second frame 604, the system retrieves the key frame 612 and applies the changes as defined in the delta frame 614. The resultant frame becomes the new base, and the next delta frame define changes to be made to this new base frame. Depending on the particular algorithm employed, a new key frame including all the information of the original video frame may be transmitted at predetermined intervals (e.g., every five seconds) (Para 107).
	Regarding Claim 24,  Bi teaches wherein the plurality of delta frames include pixels obtained from images obtained by the image acquisition device at the same time (Para 66 and Fig. 2)
	Regarding Claim 25,  Bi teaches wherein the plurality of delta frames include pixels obtained from images obtained by the image acquisition device at different times (Para 66 and Fig. 2).
	Regarding Claim 26, it has been rejected for the same reasons as claim 10 and further Bi teaches when a partial area of the first delta frame overlaps with a partial area of a partial second delta frame among the remaining delta frames, control the entire area of the first delta frame to be displayed.
	Regarding Claim 27,  Bi teaches wherein the controller is configured to control non-display of a partial area of the second delta frame overlapped with a partial area of the first delta frame (Para 34).
	Regarding Claim 28, it has been rejected for the same reasons as claim 1 and further Bi teaches 
	simultaneously play the restored plurality of delta frames in the restored key frame, and confirm the first delta frame obtained at a first time point before a first predetermined time from the time point at which the event information is received among the plurality of delta frames, confirm the second delta frame obtained at a second time point after a second predetermined time from the time point at which the event information is received, simultaneous playback of the first delta frame and the second delta frame obtained during a time between the first time point and the second time point (Para 34 and 123). 
Claim 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. Pub. No. US 20190035091 A1 in view of Taine et al. Pub. No. US 20180152667 A1 and further in view of Emanauel et al. Pub. No. US 20190261007 A1
	Regarding Claim 21,  Bi and Taine does not specifically teaches an illuminance detector configured to detect illuminance, and wherein the image processing apparatus is configured to adjust at least one of brightness and color of the plurality of original frames based on the illuminance detected by the illuminance detector.
	However, in the same field of endeavor, Emmanuel teaches the video feed 135 can be adjusted in a night vision mode by adjusting parameters such as gain, exposure, histogram, IR LEDs used to illuminate the scene, or resolution. For example, if the base station 105 determines that encoded video stream 130, which is encoded version of the video feed 135 captured in the night, has noise beyond a specified threshold, the base station 105 can instruct the camera 110 to reduce a gain and/or exposure in recording the video feed 135. In another example, the base station 105 can instruct the camera 110 to adjust a histogram between gamma and the brightness in recording the video feed 135 to reduce the noise (Para 51 and 52).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine and further in view of Emmanuel so as to improve the quality of the video steam by having a sufficient information to accurately reconstruct the original video (See Emmanuel Para 3). 
	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. Pub. No. US 20190035091 A1 in view of Taine et al. Pub. No. US 20180152667 A1 and further in view of Official Notice
	Regarding Claim 22, Bi and Taine teaches wherein the image processing apparatus is configured to determine whether an event occurs and in response to determining that the event occurs, store information on the delta frame obtained at the time of the event occurrence (See Taine Para 107).
	Bi and Taine does not specifically teaches an impact detector configured to detect external impact, and wherein the image processing apparatus is configured to determine whether an event occurs.
	However, Examiner would like to take official notice as Bi clearly teaches that Various modifications to these aspects will be readily apparent to those skilled in the art, and the principles defined herein may be applied to other aspects without departing from the scope of the disclosure which can also be an impact detector configured to detect external impact, and wherein the image processing apparatus is configured to determine whether an event occurs (Para 250).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bi with the method of Taine and further in view Official Notice thus an event of interest may be identified by generating a summary clip and the options might be available to locate events of interest (See Bi Para 2). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tci et al. Pub. No. US 20210209388 A1 - FAKECATCHER: DETECTION OF SYNTHETIC PORTRAIT VIDEOS USING BIOLOGICAL SIGNALS
Takatsuka et al. Pub. No. US 20210192692 A1 - SENSOR DEVICE AND PARAMETER SETTING METHOD
Amini et al. pub. No. US 20190261243 A1 - VIDEO-BASED CHANNEL SELECTION IN A WIRELESS NETWORK-CONNECTED CAMERA SYSTEM
Lucas et al. Pub. No. US 20190200046 A1 - VOLUMETRIC VIDEO COMPRESSION WITH MOTION HISTORY
Chen et al. Pub. No. US 20190130583 A1 - STILL AND SLOW OBJECT TRACKING IN A HYBRID VIDEO ANALYTICS SYSTEM
Selinger et al. Pub. No. US 20180308330 A1 - AUTOMATIC THREAT DETECTION BASED ON VIDEO FRAME DELTA INFORMATION IN COMPRESSED VIDEO STREAMS
Grandidier et al. Pub. No. US 20120229646 A1 - REAL-TIME DYNAMIC REFERENCE IMAGE GENERATION FOR RANGE IMAGING SYSTEM
Antonyuk et al. Pub. No. US 20110134120 A1 - METHOD AND COMPUTING DEVICE FOR CAPTURING SCREEN IMAGES AND FOR IDENTIFYING SCREEN IMAGE CHANGES USING A GPU
Low Complexity Image Compression for Wireless Multimedia Sensor Networks – 2011
Key Frame Extraction from MPEG Video Stream – 2010
Automatic detection of long term parked cars – 2015

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647